


109 HR 4591 RH: Stockholm and Rotterdam Toxics Treaty

U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 426
		109th CONGRESS
		2d Session
		H. R. 4591
		[Report No. 109–714]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 16, 2005
			Mr. Gillmor
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		
			November 15, 2006
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on December 16, 2005
		
		A BILL
		To implement the Stockholm Convention on
		  Persistent Organic Pollutants, the Protocol on Persistent Organic Pollutants to
		  the Convention on Long-Range Transboundary Air Pollution, and the Rotterdam
		  Convention on the Prior Informed Consent Procedure for Certain Hazardous
		  Chemicals and Pesticides in International Trade.
	
	
	
	
		1.Short titleThis Act may be cited as the
			 Stockholm and Rotterdam Toxics Treaty
			 Act of 2006.
		2.Implementation of
			 international agreementsThe
			 Toxic Substances Control Act (15 U.S.C. 2601 et seq.) is amended by adding at
			 the end the following:
			
				VImplementation of
				international agreements
					501.DefinitionsIn this title:
						(1)ConferenceThe
				term Conference means the Conference of the Parties established
				by paragraph 1 of Article 19 of the POPs Convention.
						(2)Conference listing
				decisionThe term Conference listing decision
				means a decision by the Conference to approve an amendment to list a chemical
				substance or mixture in Annex A or B to the POPs Convention.
						(3)Executive
				bodyThe term Executive Body means the Executive
				Body established by Article 10 of the LRTAP Convention.
						(4)Executive body decision
				1998/2The term Executive Body Decision 1998/2
				means the decision of the Executive Body titled Executive Body Decision
				1998/2 on Information to Be Submitted and the Procedure for Adding Substances
				to Annexes I, II, or III to the Protocol on Persistent Organic
				Pollutants and any other Executive Body decision done pursuant to
				Article 14 of the LRTAP POPs Protocol.
						(5)LRTAP
				conventionThe term
				LRTAP Convention means the Convention on Long-Range
				Transboundary Air Pollution, done at Geneva on November 13, 1979 (TIAS 10541),
				and any subsequent amendment to which the United States consents to be
				bound.
						(6)LRTAP POPs chemical
				substance or mixtureThe term LRTAP POPs chemical
				substance or mixture means one of the following chemical substances or
				mixtures, as defined in section 3:
							(A)Aldrin.
							(B)Chlordane.
							(C)Chlordecone.
							(D)Dichlorodiphenyltrichloroethane
				(DDT).
							(E)Dieldrin.
							(F)Endrin.
							(G)Hexachlorocyclohexane (HCH).
							(H)Heptachlor.
							(I)Hexachlorobenzene.
							(J)Hexabromobiphenyl.
							(K)Mirex.
							(L)Polychlorinated biphenyls
				(PCBs).
							(M)Toxaphene.
							(N)Any chemical substance or
				mixture that is listed on Annex I or Annex II of the LRTAP POPs
				Protocol.
							(7)LRTAP POPs
				protocolThe term
				LRTAP POPs Protocol means the Protocol on Persistent Organic
				Pollutants to the LRTAP Convention, done at Aarhus on June 24, 1998, and any
				subsequent amendment to which the United States consents to be bound.
						(8)PIC
				conventionThe term
				PIC Convention means the Rotterdam Convention on the Prior
				Informed Consent Procedure for Certain Hazardous Chemicals and Pesticides in
				International Trade, done at Rotterdam on September 10, 1998, and any
				subsequent amendment to which the United States consents to be bound.
						(9)POPS chemical substance
				or mixtureThe term POPs chemical substance or
				mixture means one of the following chemical substances or mixtures, as
				defined in section 3:
							(A)Aldrin.
							(B)Chlordane.
							(C)Dichlorodiphenyltrichloroethane
				(DDT).
							(D)Dieldrin.
							(E)Endrin.
							(F)Heptachlor.
							(G)Hexachlorobenzene.
							(H)Mirex.
							(I)Polychlorinated biphenyls
				(PCBs).
							(J)Toxaphene.
							(K)Any other chemical
				substance or mixture that is listed in Annex A or B to the POPs
				Convention.
							(10)POPS
				conventionThe term
				POPs Convention means the Stockholm Convention on Persistent
				Organic Pollutants, done at Stockholm on May 22, 2001, and any subsequent
				amendment to which the United States consents to be bound.
						(11)POPS review
				committeeThe term POPs Review Committee means the
				Persistent Organic Pollutants Review Committee established under paragraph 6 of
				Article 19 of the POPs Convention.
						502.Implementation of POPs
				convention and LRTAP POPs protocol
						(a)ProhibitionExcept as otherwise provided in this title,
				no person may manufacture, process, distribute in commerce for export, use, or
				dispose of a POPs chemical substance or mixture listed in section 501(9) (A),
				(B), (C), (D), (E), (F), (G), (H), or (J), or a LRTAP POPs chemical substance
				or mixture listed in section 501(6)(A), (B), (C), (D), (E), (F), (G), (H), (I),
				(J), (K), or (M).
						(b)ExceptionsThe Administrator may by rule provide for
				exceptions to the prohibition under subsection (a) where such exceptions are
				not inconsistent with the obligations of the United States under the POPs
				Convention or the LRTAP POPs Protocol.
						(c)PCBsThe Administrator may issue or amend rules
				for the purpose of United States compliance with the provisions of the POPs
				Convention or the LRTAP POPs Protocol related to polychlorinated biphenyls
				through rules duly promulgated through notice and comment rulemaking under
				section 6(e) or other applicable Federal law.
						503.Notice, information,
				rulemaking, and exemptions
						(a)Notice that screening
				criteria are met or after risk profile submitted
							(1)ApplicabilityThis
				subsection applies if—
								(A)the POPs Review Committee
				decides under paragraph 4(a) of Article 8 of the POPs Convention, that a
				proposal for listing a chemical substance or mixture in Annex A, B, or C to the
				POPs Convention fulfills the screening criteria specified in Annex D to the
				POPs Convention;
								(B)the Conference decides
				under paragraph 5 of Article 8 of the POPs Convention, that such a proposal
				shall proceed; or
								(C)if a party to the LRTAP
				POPs Protocol submits to the Executive Body a risk profile in support of a
				proposal to list a chemical substance or mixture in Annex I, II, or III to the
				LRTAP POPs Protocol.
								(2)RequirementNot
				later than 60 days after the date of an action described in paragraph (1), the
				Administrator shall—
								(A)publish in the Federal
				Register a notice of the action; and
								(B)provide opportunity for
				public comment on the proposal or risk profile described in paragraph
				(1).
								(3)Required elements of
				noticeA notice under paragraph (2) shall include—
								(A)the identity of the
				chemical substance or mixture that is the subject of the proposal or risk
				profile described in paragraph (1);
								(B)a summary of the process,
				under the POPs Convention or the LRTAP POPs Protocol, for the consideration of
				the action that was taken, including criteria applied in that process;
								(C)a summary of the POPs
				Review Committee or Conference decisions to date on the proposed listing and
				the basis for the decisions; and
								(D)a summary of how the
				chemical substance or mixture that is the subject of the action is currently
				regulated under the laws of the United States.
								(b)Notice that further
				consideration of chemical substance or mixture is warranted
							(1)ApplicabilityThis
				subsection applies if—
								(A)the POPs Review Committee
				decides, under paragraph 7(a) of Article 8 of the POPs Convention, that global
				action is warranted with respect to a chemical substance or mixture that is the
				subject of a proposal to list under an Annex to the POPs Convention;
								(B)the Conference decides,
				under paragraph 8 of that Article, that such a proposal shall proceed;
				or
								(C)the Executive Body
				determines pursuant to paragraph 2 of Executive Body Decision 1998/2 that
				further consideration of a chemical substance or mixture is warranted, and
				therefore requires one or more technical reviews of the proposal.
								(2)NoticeNot
				later than 60 days after the date on which a decision or determination is made
				under paragraph (1), the Administrator shall—
								(A)publish in the Federal
				Register a notice of the decision or determination; and
								(B)provide opportunity for
				public comment on the decision or determination.
								(3)Required elements of
				noticeA notice under paragraph (2) shall—
								(A)identify the chemical
				substance or mixture that is the subject of the proposal;
								(B)include a summary
				of—
									(i)the POPs Review Committee
				or Conference decision, and the basis for the decision, in the case of a
				decision described in paragraph (1)(A) or (B);
									(ii)the Executive Body
				determination, and basis for the determination, in the case of a determination
				described in paragraph (1)(C); and
									(iii)the comments received
				by the Administrator in response to the Federal Register notice published
				pursuant to subsection (a)(2)(A); and
									(C)request, for a chemical
				substance or mixture proposed for listing on Annex A or B of the POPs
				Convention or Annex I or II of the LRTAP POPs Protocol, information and public
				comment on any present or anticipated production or use of the chemical
				substance or mixture, including any explanation or documentation of items
				relating thereto that the United States may use to—
									(i)seek an exemption or
				acceptable purpose under the POPs Convention; or
									(ii)allow a restricted use
				or condition under the LRTAP POPs Protocol.
									(c)Notice of conference
				recommendation concerning a listing or completion of a technical
				review
							(1)ApplicabilityThis
				subsection applies—
								(A)if the POPs Review
				Committee recommends, under paragraph 9 of Article 8 of the POPs Convention,
				that the Conference consider making a Conference listing decision with respect
				to a chemical substance or mixture in accordance with a proposal; or
								(B)after completion of a
				technical review of the proposal to list a chemical substance or mixture on an
				Annex of the LRTAP POPs Protocol.
								(2)NoticeNot
				later than 60 days after the date on which a recommendation under paragraph
				(1)(A) is made or a technical review described in paragraph (1)(B) is
				completed, the Administrator shall—
								(A)publish in the Federal
				Register a notice of the recommendation or completion of the technical review;
				and
								(B)provide opportunity for
				public comment on the recommendation or the technical review.
								(3)Required
				elementsA notice under paragraph (2) shall include a summary
				of—
								(A)the POPs Review Committee
				recommendation, and the basis for the recommendation, or of the technical
				review;
								(B)any control measures for
				the chemical substance or mixture that are proposed by the POPs Review
				Committee or in the technical review;
								(C)any control measures for
				the chemical substance or mixture that exist under the laws of the United
				States; and
								(D)any public comments
				received by the Administrator in response to the Federal Register notice
				published pursuant to subsection (b)(2).
								(d)Provision of
				information
							(1)Under POPs
				ConventionThe Administrator, where relevant, by general order
				issued in the Federal Register may require any person, or appropriate
				categories of persons, that manufactures, processes, distributes in commerce
				for export, or disposes of a chemical substance or mixture that is the subject
				of a notice under subsection (a), (b), or (c) to provide information, to the
				extent such information is known or readily obtainable, on—
								(A)the annual quantity of
				the chemical substance or mixture that the person manufactures and the
				locations of the manufacture;
								(B)the uses of the chemical
				substance or mixture;
								(C)the approximate annual
				quantity of the chemical substance or mixture that the person releases into the
				environment; and
								(D)other information or
				monitoring data relating to the chemical substance or mixture that is
				consistent with the information specified in—
									(i)paragraph 1 of Annex
				D;
									(ii)subsections (b) through
				(e) of Annex E; and
									(iii)Annex F,
									to
				the POPs Convention.(2)Under LRTAP POPs
				protocolThe Administrator, where relevant, by general order
				issued in the Federal Register, may require any person, or appropriate
				categories of persons, that manufactures, processes, distributes in commerce
				for export, or disposes of a chemical substance or mixture that is the subject
				of a notice under subsection (a), (b), or (c) to provide information, to the
				extent such information is known or readily obtainable, on—
								(A)the annual quantity of
				the chemical substance or mixture that the person manufactures and the
				locations of the manufacture;
								(B)the uses of the chemical
				substance or mixture;
								(C)the approximate annual
				quantity of the chemical substance or mixture that the person releases into the
				environment;
								(D)environmental monitoring
				data relating to the chemical substance or mixture (in areas distant from
				sources);
								(E)information on
				alternatives to the uses of the chemical substance or mixture and the efficacy
				of each alternative;
								(F)information on any known
				adverse environmental or human health effects associated with each such
				alternative; and
								(G)other information or
				monitoring data relating to the chemical substance or mixture that is
				consistent with information specified in Executive Body Decision 1998/2 for
				inclusion in the risk profile or technical review.
								(3)Updating of
				information
								(A)Voluntary
				updatesAny person who submits information under paragraph (1) or
				(2) may voluntarily update the information at any time.
								(B)Required
				updatesIf the Administrator determines, with the concurrence of
				the Secretary of State, that an update of information submitted under paragraph
				(1) or (2) is necessary, the Administrator may, through a general order
				published in the Federal Register, require all persons that are required to
				submit the information to update the information.
								(C)New
				informationAs part of a general order published under
				subparagraph (B), the Administrator may require any person who, after the date
				specified in the general order issued pursuant to paragraph (1) or (2) by which
				persons are required to submit information, commences manufacturing,
				processing, distributing in commerce for export, or disposing of a chemical
				substance or mixture subject to the requirements in paragraph (1) or (2), to
				submit the information required to be submitted in the general order issued
				pursuant to paragraph (1) or (2).
								(e)Action by the
				Administrator upon new listing or other changes
							(1)Rulemaking
								(A)AuthorityIf
				either—
									(i)the Conference decides to
				amend Annex A or B of the POPs Convention to list an additional chemical
				substance or mixture; or
									(ii)the parties to the LRTAP
				POPs Protocol decide to amend Annex I or II to the LRTAP POPs Protocol to list
				an additional chemical substance or mixture,
									the Administrator may issue rules to
				prohibit or restrict the manufacture, processing, distribution in commerce for
				export, use, or disposal of the additional chemical substance or mixture to the
				extent necessary to protect human health and the environment in a manner that
				achieves a reasonable balance of social, environmental, and economic costs and
				benefits. Such costs and benefits include both qualitative and quantitative
				costs and benefits. The Administrator may modify rules issued under this
				paragraph, consistent with the requirements of this
				paragraph.
									(B)Scope of
				rulemakingThe Administrator
				may issue rules under subparagraph (A) only to meet, in whole or in part, the
				obligations of the United States under the POPs Convention or LRTAP POPs
				Protocol if the United States were to consent to be bound for that applicable
				amendment referred to in subparagraph (A).
								(C)Effective date for
				rulesNo rule issued under this paragraph shall take effect until
				the United States has consented to be bound by the amendment agreed to by a
				decision under subparagraph (A)(i) or (ii).
								(2)Considerations(A)In taking an action
				under paragraph (1), the Administrator shall consider—
									(i)the effects of such chemical
				substance or mixture on health and the magnitude and impact of the exposure of
				human beings to such chemical substance or mixture;
									(ii)the effects of such chemical
				substance or mixture on the environment and the magnitude and impact of the
				exposure of the environment to such chemical substance or mixture;
									(iii)the benefits of such chemical
				substance or mixture for various uses and the availability, risks, and economic
				consequences of substitutes for such uses, considering factors described in
				clause (iv);
									(iv)the reasonably ascertainable
				economic consequences of the proposed prohibition or other regulation, after
				consideration of the effect on the national economy, small business,
				technological innovation, the environment, and public health, including the
				degree to which the manufacture, processing, distribution in commerce for
				export, use, or disposal of the chemical substance or mixture is necessary to
				prevent significant harm to an important sector of the economy; and
									(v)national and international
				consequences that are likely to arise as a result of domestic regulatory action
				(including the possible consequences of using alternative products or
				processes).
									(B)Nothing in this paragraph shall be
				interpreted to prevent the Administrator from using the information described
				in paragraph (3), along with any other information provided during the comment
				period with respect to the rulemaking under paragraph (1), to carry out this
				paragraph.
								(3)Additional
				considerationsThe Administrator may also consider—
								(A)with regard to chemical
				substances or mixtures listed in Annex A or B of the POPs Convention—
									(i)recommendations of the
				POPs Review Committee under paragraph 9 of Article 8 of the POPs Convention;
									(ii)the Conference listing
				decision; and
									(iii)any information that
				the United States submits to the POPs Review Committee or to the Conference
				pursuant to Article 8 of the POPs Convention; and
									(B)with regard to chemical
				substances or mixtures listed in Annex I or II of the LRTAP POPs
				Protocol—
									(i)any technical review
				conducted pursuant to paragraph 2 of the Executive Body Decision 1998/2;
									(ii)the LRTAP POPs Protocol
				listing decision; and
									(iii)any information that
				the United States submitted to the Executive Body, or a subsidiary of the
				Executive Body, in relation to such a technical review or listing
				decision.
									(4)Assessment of risks or
				effectsIn assessing risks and effects, the Administrator shall
				use sound and objective scientific practices, and shall determine the weight of
				the scientific evidence concerning such risks or effects based on the best
				available scientific information, including peer-reviewed studies, in the
				rulemaking record.
							(5)Comments and
				information part of recordThe comments and information received
				in response to notices or orders published pursuant to subsections (a), (b),
				(c), and (d) shall be part of the record for a rule promulgated pursuant to
				this subsection.
							(f)Exemptions under POPs
				Convention
							(1)Use-specific or
				acceptable purpose exemptionsProhibitions or restrictions
				included in rules issued under subsection (e)(1), and the prohibitions
				described in section 502(a), shall not apply to any manufacture, processing,
				distribution in commerce for export, use, or disposal of a POPs chemical
				substance or mixture that the Administrator determines, through final rules
				promulgated under subsection (e)(1), with the concurrence of the Secretary of
				State—
								(A)is consistent
				with—
									(i)a production or
				use-specific exemption available to the United States under Annex A or B to the
				POPs Convention; or
									(ii)an acceptable purpose
				applicable to the United States under Annex B to the POPs Convention; and
									(B)would, as a result, not
				prevent the United States from complying with obligations or potential
				obligations of the United States with respect to that chemical substance or
				mixture under the POPs Convention.
								(2)Unintentional trace
				contaminantsProhibitions or
				restrictions included in rules issued under subsection (e)(1), and the
				prohibitions described in section 502(a), shall not apply to any quantity of a
				POPs chemical substance or mixture that occurs as an unintentional trace
				contaminant in a product or article.
							(3)ResearchProhibitions or restrictions included in
				rules issued under subsection (e)(1), and the prohibitions described in section
				502(a), shall not apply to any quantity of a POPs chemical substance or mixture
				that is used for laboratory scale research or as a reference standard.
							(4)Constituent of article
				in use before prohibition appliedProhibitions or restrictions included in
				rules issued under subsection (e)(1), and the prohibitions described in section
				502(a), shall not apply to any quantity of a POPs chemical substance or mixture
				that occurs as a constituent of an article, if—
								(A)the article is
				manufactured or in use on or before the date of entry into force for the United
				States of the obligation applicable to the POPs chemical substance or mixture;
				and
								(B)the United States has met
				any applicable requirement of the POPs Convention to notify the Secretariat of
				the POPs Convention concerning the article.
								(5)Closed-system
				site-limited intermediate exemption
								(A)In
				generalSubject to
				subparagraph (B), prohibitions or restrictions included in rules issued under
				subsection (e)(1), and the prohibitions described in section 502(a), shall not
				apply to any quantity of a POPs chemical substance or mixture that is
				manufactured and used as a closed-system site-limited intermediate that is
				chemically transformed in the manufacture of other chemicals that do not
				exhibit the characteristics of persistent organic pollutants.
								(B)ConditionsSubparagraph
				(A) applies if, before the commencement of the manufacture or use under the
				POPs Convention, and before each 10-year period thereafter—
									(i)any person that desires
				to invoke the exemption provides to the Administrator information
				concerning—
										(I)the annual total quantity
				of the POPs chemical substance or mixture anticipated to be manufactured or
				used, or a reasonable estimate of the quantity; and
										(II)the nature of the closed
				system site-limited process, including the quantity of any nontransformed and
				unintentional trace contamination by the POPs chemical substance or mixture
				that remains in the final product; and
										(ii)notwithstanding any
				other provision of law, the Administrator—
										(I)determines, with the
				concurrence of the Secretary of State, that the information provided under
				clause (i) is complete and sufficient; and
										(II)transmits the
				information to the Secretariat of the POPs Convention.
										(C)Termination of
				exemptionIf, at the termination of any exemption under
				subparagraph (A), a particular closed-system site-limited intermediate
				exemption is no longer authorized for the United States under the POPs
				Convention, no further exemption shall be available under subparagraph
				(A).
								(6)Distribution in
				commerce for export if production or use-specific exemption or acceptable
				purpose is in effect
								(A)In
				generalProhibitions or
				restrictions included in rules issued under subsection (e)(1), and the
				prohibitions described in section 502(a), shall not apply to any distribution
				in commerce for export of any POPs chemical substance or mixture for which a
				production or use specific exemption under Annex A to the POPs Convention
				available to the United States is in effect, or for which a production or use
				specific exemption or acceptable purpose under Annex B to the POPs Convention
				available to the United States is in effect, unless—
									(i)if the export is for
				purposes of disposal, the export does not comply with an export condition
				described in subparagraph (B), as determined by the Administrator in
				consultation with the heads of other interested Federal agencies; or
									(ii)the export does not
				comply with an export condition described in subparagraph (C), or (D), as
				applicable, as determined by the Administrator in consultation with the heads
				of other interested Federal agencies and with the concurrence of the Secretary
				of State and the United States Trade Representative.
									(B)Export for
				environmentally sound disposalAn export condition referred to in
				subparagraph (A)(i) is that the POPs chemical substance or mixture is exported
				for the purpose of environmentally sound disposal.
								(C)Export to party with
				permission to useAn export condition referred to in subparagraph
				(A)(ii) is that the POPs chemical substance or mixture is exported to a party
				to the POPs Convention that is permitted to use the POPs chemical substance or
				mixture under Annex A or B to the POPs Convention.
								(D)Export to nonparty that
				has provided nonparty certification
									(i)In
				generalAn export condition referred to in subparagraph (A)(ii)
				is that the POPs chemical substance or mixture is exported to an importing
				foreign state that—
										(I)is not a party to the
				POPs Convention with respect to the POPs chemical substance or mixture;
				and
										(II)has provided an annual
				certification described in clause (ii) to the Administrator.
										(ii)Commitments by
				importing nonpartyConsistent with the POPs Convention, an annual
				nonparty certification under clause (i) shall specify the intended use of the
				POPs chemical substance or mixture and state that, with respect to the POPs
				chemical substance or mixture, the importing nonparty is committed to—
										(I)protecting human health
				and the environment by taking necessary measures to minimize or prevent
				releases;
										(II)complying with paragraph
				1(d) of Article 6 of the POPs Convention; and
										(III)complying, to the
				extent appropriate, with paragraph 2 of Part II of Annex B to the POPs
				Convention.
										(iii)Supporting
				documentationEach nonparty certification shall include any
				appropriate supporting documentation, such as legislation, regulatory
				instruments, and administrative or policy guidelines.
									(iv)Submission to
				secretariat of pops conventionNot later than 60 days after the
				date of receipt of a complete nonparty certification, the Administrator shall
				submit a copy of the nonparty certification to the Secretariat of the POPs
				Convention.
									(E)Information relevant to
				exportsThe Administrator, with the concurrence of the Secretary
				of State, shall make available to the public, and keep current, a list
				of—
									(i)parties to the POPs
				Convention;
									(ii)production and use
				specific exemptions available to the United States;
									(iii)parties to the POPs
				Convention that are permitted to use each POPs chemical substance or mixture
				under Annex A or B of the POPs Convention; and
									(iv)chemical substances and
				mixtures for which no production or use specific exemptions are in effect for
				any party to the POPs Convention.
									(7)Export for
				environmentally sound disposal if no production or use specific exemption in
				effectProhibitions or
				restrictions included in rules issued under subsection (e)(1), and the
				prohibitions described in section 502(a), shall not apply to any distribution
				in commerce for export for the purpose of environmentally sound disposal of a
				POPs chemical substance or mixture listed in Annex A to the POPs Convention for
				which no production or use specific exemption is in effect for any party to the
				POPs Convention.
							(8)Imports for
				environmentally sound disposalProhibitions or restrictions included in
				rules issued under subsection (e)(1), and the prohibitions described in section
				502(a), shall not apply to a POPs chemical substance or mixture that is
				imported for the purpose of environmentally sound disposal.
							(9)WasteProhibitions or restrictions included in
				rules issued under subsection (e)(1), and the prohibitions described in section
				502(a), shall not apply to any quantity of a POPs chemical substance or
				mixture, including any article that consists of, contains, or is contaminated
				with a POPs chemical substance or mixture, that has become waste that is
				otherwise regulated under Federal law.
							(10)No effect on other
				prohibitionsNothing in this subsection authorizes any
				manufacture, processing, distribution in commerce for export, use, or disposal
				of a POPs chemical substance or mixture that is prohibited under any other Act
				or any other title of this Act.
							(g)Exemptions under LRTAP
				POPs Protocol
							(1)In
				generalProhibitions or
				restrictions included in rules issued under subsection (e)(1), and the
				prohibitions described in section 502(a), shall not apply to—
								(A)any manufacture,
				processing, distribution in commerce for export, use, or disposal of a LRTAP
				POPs chemical substance or mixture that—
									(i)the Administrator
				determines, through final rules promulgated under subsection (e)(1), with the
				concurrence of the Secretary of State, is consistent with an allowed restricted
				use or condition available to the United States under Annex I or II to the
				LRTAP POPs Protocol; and
									(ii)the Administrator
				determines, through final rules promulgated under subsection (e)(1), with the
				concurrence of the Secretary of State, would, as a result, not prevent the
				United States from complying with obligations or potential obligations of the
				United States with respect to that chemical substance or mixture under the
				LRTAP POPs Protocol;
									(B)any quantity of a LRTAP
				POPs chemical substance or mixture that is used for laboratory scale research
				or as a reference standard;
								(C)any quantity of a LRTAP
				POPs chemical substance or mixture that occurs as a contaminant in a
				product;
								(D)any quantity of a LRTAP
				POPs chemical substance or mixture that is in an article manufactured or in use
				on or before—
									(i)the implementation date
				for the United States of any applicable obligation under the LRTAP POPs
				Protocol; or
									(ii)in the case of any LRTAP
				POPs chemical substance or mixture added to any applicable Annex after the
				implementation date for the United States of the applicable obligation of the
				LRTAP POPs Protocol, the implementation date in the amendment to the LRTAP POPs
				Protocol that makes the addition;
									(E)any quantity of a LRTAP
				POPs chemical substance or mixture that occurs as a site-limited chemical
				intermediate in the manufacture of 1 or more different substances and that is
				subsequently chemically transformed;
								(F)the production of HCH,
				the use of technical HCH (i.e., HCH mixed isomers) as an intermediate in
				chemical manufacturing, and the use of products in which 99 percent of the HCH
				isomer is in the gamma form (i.e. lindane, CAS:58-89-9) so long as such use is
				restricted to—
									(i)seed treatment;
				and
									(ii)public health,
									unless the Administrator, by rule,
				restricts the application of this subparagraph consistent with an amendment to
				the LRTAP POPs Protocol specifically addressing HCH;(G)any quantity of a LRTAP
				POPs chemical substance or mixture that has become waste that is otherwise
				regulated under Federal law;
								(H)any distribution in
				commerce for export of a LRTAP POPs chemical substance or mixture if the
				distribution in commerce for export is conducted in an environmentally sound
				manner; or
								(I)any import of a LRTAP
				POPs chemical substance or mixture if the import is conducted in an
				environmentally sound manner.
								(2)Exemptions by
				administratorThe
				Administrator may grant an exemption from prohibitions or restrictions included
				in rules issued under subsection (e)(1), and the prohibitions described in
				section 502(a), that the Administrator, in concurrence with the Secretary of
				State, determines is consistent with the exemptions authorized under paragraph
				2 of Article 4 of the LRTAP POPs Protocol.
							(3)Exemptions by
				petition
								(A)PetitionsA person may petition the Administrator for
				an exemption from prohibitions or restrictions included in rules issued under
				subsection (e)(1), and the prohibitions described in section 502(a).
								(B)Grant or denial of
				petitionThe Administrator, with the concurrence of the Secretary
				of State, shall—
									(i)if the petition is
				authorized for the United States under, and is otherwise consistent with, the
				LRTAP POPs Protocol, grant the petition with such conditions or limitations as
				are necessary to meet any requirement of the LRTAP POPs Protocol or any other
				provision of law; or
									(ii)deny the
				petition.
									(4)Provision of
				information to secretariatIf the Administrator grants an
				exemption under paragraph (2) or (3), the Administrator, not later than 90 days
				after the date on which the exemption is granted, shall provide the Secretariat
				of the LRTAP POPs Protocol with the information specified in paragraph 3 of
				Article 4 of the LRTAP POPs Protocol.
							(5)Disallowance of
				exemption by lrtap pops protocol
								(A)In
				generalIf, after an exemption has been granted under paragraph
				(2) or (3), the exemption is no longer consistent with the requirements of
				paragraph (2) or (3), the Administrator shall withdraw the grant of such
				exemption.
								(B)Publication of notice
				in federal registerThe Administrator shall publish in the
				Federal Register a notice announcing the withdrawal under subparagraph (A) of
				any exemption.
								(6)No effect on other
				prohibitionsNothing in this subsection authorizes any
				manufacture, processing, distribution in commerce for export, use, or disposal
				of a LRTAP POPs chemical substance or mixture that is prohibited under any
				other Act or any other title of this Act.
							(h)Harmonization of POPs
				Convention and LRTAP POPs Protocol
							(1)In
				generalIf a chemical substance or mixture is both a POPs
				chemical substance or mixture and a LRTAP POPs chemical substance or mixture,
				in the case of a conflict between a provision of subsection (f) applicable to a
				POPs chemical substance or mixture and a provision of subsection (g) applicable
				to a LRTAP POPs chemical substance or mixture, the more stringent provision
				shall apply, as determined by the Administrator with the concurrence of the
				Secretary of State.
							(2)ApplicationIn
				the case of a chemical substance or mixture described in paragraph (1),
				subsections (f) and (g) shall be applied in such a manner as to ensure that the
				United States is in compliance with the POPs Convention and the LRTAP POPs
				Protocol with respect to the chemical substance or mixture.
							(i)Action by the
				administrator upon addition of source categories
							(1)ApplicabilityIf
				the Conference decides to amend Annex C of the POPs Convention to add to Part
				II new source categories not already listed under section 112(c) of the Clean
				Air Act (42 U.S.C. 7412(c)) as major source categories, such decision shall be
				published in the Federal Register.
							(2)Conference decision
				noticeA notice of a Conference decision published in the Federal
				Register pursuant to paragraph (1) of this subsection shall identify the source
				category or categories that are the subject of the decision. The notice shall
				include a summary of the Conference decision and request information and public
				comment.
							(j)Action plans
							(1)ApplicabilityThis
				subsection applies if the United States—
								(A)develops an action plan
				under Article 5(a) of the POPs Convention;
								(B)undertakes a review of a
				submitted action plan under Article 5(a)(v) of the POPs Convention;
								(C)requires, under Article
				5(c) of the POPs Convention, substitute or modified materials, products, or
				processes; or
								(D)requires, under Article
				5(d) of the POPs Convention, the use of best available techniques.
								(2)RequirementNot
				later than 90 days after the date of an action described in paragraph (1), the
				Administrator shall—
								(A)publish in the Federal
				Register a notice of such action; and
								(B)provide opportunity for
				public comment on any action plan, review of an action plan, or requirement to
				be established pursuant to Article 5(c) or (d) of the POPs Convention.
								(3)Authority to implement
				action planAn action to implement an action plan developed under
				Article 5(a) of the POPs Convention may be taken only to the extent that such
				action is authorized under the statutes of the United States.
							(k)Decision concerning a
				rulemakingIf, within 1 year after a decision described in
				subsection (e)(1)(A)(i) or (ii), the United States has not, pursuant to Article
				22 of the POPs Convention or Article 14 of the LRTAP POPs Protocol, deposited
				its instrument of ratification, acceptance, accession, or approval with the
				Convention or Protocol’s relevant body, for that chemical substance or mixture,
				the Administrator shall publish in the Federal Register—
							(1)(A)a notice of a decision
				to initiate a rulemaking process regarding the chemical substance or mixture;
				or
								(B)a notice that a
				rulemaking process regarding the chemical substance or mixture will not be
				initiated and the reason for this decision, including, as appropriate, a
				discussion of the relevant information obtained by the Administrator under this
				section as well as other factors that the Administrator may have evaluated;
				or
								(2)a notice indicating the
				status of the Administrator’s considerations on whether to publish a notice
				under paragraph (1), and an estimate of the timeframe expected for such a
				decision.
							504.Amendments and
				consultation
						(a)Consent To be
				boundIt is the sense of the Congress that the United States
				shall consent to be bound by an amendment to Annex A, B, or C of the POPs
				Convention only after, pursuant to paragraph (4) of Article 25 of the POPs
				Convention, the United States has declared that such amendment shall enter into
				force upon ratification, acceptance, approval, or accession of the United
				States to such amendment.
						(b)Consultation
							(1)In
				generalThe President shall, as appropriate, consult with
				Congress before consenting to bind the United States to an amendment to Annex
				A, B, or C of the POPs Convention.
							(2)ReportingThe
				President shall provide such other information relating to an amendment
				described in paragraph (1) as the Congress may request in the fulfillment of
				its constitutional responsibilities with respect to the protection of public
				health and the environment.
							(3)Congressional
				oversightInformation provided pursuant to paragraph (2) shall be
				transmitted to the Committee on Energy and Commerce of the House of
				Representatives and to the Committee on Environment and Public Works of the
				Senate for appropriate action.
							505.International
				cooperation and notice of meetingsIn cooperation with the Secretary of State
				and the head of any other appropriate Federal agency, the Administrator
				shall—
						(1)participate and cooperate
				in any international efforts on chemical substances and mixtures;
						(2)participate in technical
				cooperation and capacity building activities designed to support implementation
				of—
							(A)the POPs
				Convention;
							(B)the LRTAP POPs Protocol;
				and
							(C)the PIC Convention;
				and
							(3)publish in the Federal
				Register timely advance notice of the known schedule and agenda of meetings on
				the POPs Convention, PIC Convention, and LRTAP POPs Protocol, and their
				subsidiary bodies, at which the United States will be represented.
						506.Effect of
				requirementsAny provision of
				this Act that establishes a requirement to comply with, or that is based on, a
				provision of the POPs Convention, the LRTAP POPs Protocol, or the PIC
				Convention shall be effective only to the extent that the United States has
				consented to be bound by that provision.
					507.Rules of
				constructionNothing in this
				title—
						(1)shall be construed to require the United
				States to register for a specific exemption available to the United States
				under Annex A or B to the POPs Convention or an acceptable purpose available to
				the United States under Annex B to the POPs Convention; or
						(2)affects the authority of the Administrator
				to regulate a chemical substance or mixture under any other law or any
				provision of this
				Act.
						.
		3.Polychlorinated
			 biphenyls (PCBs)Section 6(e)
			 of the Toxic Substances Control Act (15 U.S.C. 2605(e)) is amended—
			(1)by adding at the end of
			 paragraph (2) the following new subparagraph:
				
					(D)The Administrator may
				not, after the date of enactment of this subparagraph, issue a rule authorizing
				activities, that were not previously authorized, under subparagraph (B) unless
				the activities authorized are consistent with the exemptions described in
				section 503(f) or (g), subject to section
				503(h).
					;
			(2)by adding at the end of
			 paragraph (3) the following new subparagraph:
				
					(D)The Administrator may not, after the date
				of enactment of this subparagraph, grant an exemption under subparagraph (B)
				unless the manufacturing, processing, or distribution in commerce with respect
				to which such exemption applies is consistent with the exemptions described in
				section 503(f) or (g), subject to section
				503(h).
					;
				and
			(3)by adding at the end the
			 following new paragraph:
				
					(6)Notwithstanding any other
				provision of this subsection, no person may distribute in commerce for export
				equipment (including transformers, capacitors, and other receptacles)
				containing greater than 0.05 liters of liquid stock that contains greater than
				0.005 percent polychlorinated biphenyls, except for the purpose of
				environmentally sound waste management to the extent that such distribution in
				commerce for export is authorized by Federal
				law.
					.
			4.Judicial
			 reviewSection 19 of the Toxic
			 Substances Control Act (15 U.S.C. 2618) is amended—
			(1)in subsection (a)(1)(A),
			 by striking or IV and inserting , IV, or
			 V;
			(2)in subsection (a)(3)(B),
			 by striking title IV, the finding and inserting title IV
			 or V, the findings;
			(3)by striking
			 and at the end of subparagraph (D) of subsection (a)(3);
			(4)by redesignating
			 subparagraph (E) of subsection (a)(3) as subparagraph (F);
			(5)by inserting after
			 subparagraph (D) of subsection (a)(3) the following new subparagraph:
				
					(E)for rules promulgated
				under section 503(e), any written submission or other information the
				Administrator receives pursuant to subsection (a), (b), (c), or (d) of section
				503;
				and
					;
			(6)in subsection (b), by
			 inserting (except a rule promulgated pursuant to section 503)
			 after this section to review a rule; and
			(7)in subsection
			 (c)(1)(B)(i), by striking or 6(e) and inserting 6(e), or
			 503(e)(1).
			5.ExportsSection 12 of the Toxic Substances Control
			 Act (15 U.S.C. 2611) is amended—
			(1)in subsection (a)(1), by
			 striking subsection (b), this Act (other than section 8) and
			 inserting subsections (b) and (c), this Act (other than section 8 and
			 title V); and
			(2)by adding at the end the
			 following new subsection:
				
					(c)Exports under the PIC
				Convention and POPs Convention
						(1)Export conditions or
				restrictionsIn the case of a chemical substance or mixture
				identified by the Administrator as listed on Annex III of the PIC Convention in
				a notice issued under paragraph (4)(C), any person that distributes in commerce
				for export the chemical substance or mixture shall comply with any export
				conditions or restrictions identified by the Administrator in the notice.
						(2)Pre-export
				notices
							(A)In general
								(i)RequirementIn
				the case of—
									(I)a chemical substance or
				mixture that the Administrator determines to be banned or severely restricted
				under paragraph (4)(A);
									(II)a chemical substance or
				mixture identified by the Administrator in a notice issued under paragraph
				(4)(C); or
									(III)a POPs chemical substance or mixture (for
				which a listing under Annex A or Annex B of the POPs Convention has entered
				into force for the United States), the export of which is not prohibited by
				section 502(a) or rules promulgated pursuant to section 503(e),
									the
				exporter of the chemical substance or mixture shall provide to the
				Administrator notice of the intent of the exporter to export the chemical
				substance or mixture.(ii)Timing of notice for
				chemical substances or mixtures that are banned or severely restricted
									(I)First
				exportIn the case of a first export that an exporter makes from
				the United States to each importing foreign state after the Administrator
				issues a notice under paragraph (4)(A), the exporter shall provide the notice
				required under clause (i) so that the Administrator receives the notice not
				earlier than 45 nor later than 15 calendar days before the date of export.
									(II)Subsequent
				exportsIn the case of subsequent exports to the importing
				foreign state in calendar years subsequent to the notification provided under
				subclause (I), the exporter shall provide the notice so that the Administrator
				receives the notice not earlier than 45 nor later than 15 calendar days before
				the date of the first export in such calendar year.
									(iii)Timing of notice for
				chemical substances or mixtures listed under the PIC Convention
									(I)First
				exportIn the case of a first export that an exporter makes from
				the United States to each importing foreign state after the Administrator
				issues a notice under paragraph (4)(C), the exporter shall provide the notice
				required under clause (i) so that the Administrator receives the notice not
				earlier than 45 nor later than 15 calendar days before the date of export.
									(II)Subsequent
				exportsIn the case of subsequent exports by the exporter to the
				importing foreign state in calendar years subsequent to the notification
				provided under subclause (I), the exporter shall provide the notice so that the
				Administrator receives the notice not earlier than 45 nor later than 15
				calendar days before the date of the first such export.
									(III)Changed circumstances
				meriting new noticeIf conditions or restrictions imposed by the
				importing foreign state change and the Administrator notifies the public of the
				change under paragraph (4)(C), or if circumstances described by the exporter in
				an earlier pre-export notice have substantially changed, the exporter shall
				provide an additional notice under this subparagraph so that the Administrator
				receives the notice not earlier than 45 nor later than 15 calendar days before
				the date of export.
									(iv)Timing of pre-export
				notice for the export of pops chemical substances or mixtures which are not
				prohibited under the pops convention
									(I)First
				exportIn the case of the
				first export that an exporter makes from the United States to each importing
				foreign state of a chemical substance or mixture not prohibited from being
				exported by the prohibition in section 502(a) or rules promulgated pursuant to
				section 503(e), the exporter shall provide the notice under this subparagraph
				so that the Administrator receives the notice not earlier than 45 nor later
				than 15 calendar days before the date of the first export.
									(II)Subsequent
				exportsIn the case of subsequent exports by the exporter to the
				importing foreign state in calendar years subsequent to the notification
				provided under subclause (I), the exporter shall provide the notice so that the
				Administrator receives the notice not earlier than 45 nor later than 15
				calendar days before the date of the first such subsequent export in such
				calendar year.
									(III)Changed circumstances
				meriting new noticeIf the circumstances described by the
				exporter in an earlier pre-export notice have substantially changed, the
				exporter shall provide an additional notice under this subparagraph so that the
				Administrator receives the notice not earlier than 45 nor later than 15
				calendar days before the date of export.
									(B)Alternate time frame
				for notices
								(i)Discretionary alternate
				time framesNotwithstanding clauses (ii) and (iii) of
				subparagraph (A), the Administrator may set an alternate time frame for
				providing notices under this subparagraph if the Administrator determines that
				such alternate time frame is appropriate and the Administrator is able, within
				such alternate time frame, to administer notice activities in accordance with
				the PIC Convention and comply with the POPs Convention.
								(ii)Mandatory review of
				statutory time frames and processesNot later than 18 months
				after entry into force for the United States of the PIC Convention, and not
				later than 18 months after entry into force for the United States of the POPs
				Convention, the Administrator shall review the statutory time frames for
				receipt of pre-export notices under this subparagraph and the Administrator’s
				processing of such notices. In such review, the Administrator, with the
				concurrence of the Secretary of State, shall consider whether amendments to the
				time frames and modifications to the processes would be appropriate to
				administer notice activities in accordance with the PIC Convention and to
				comply with the POPs Convention.
								(C)Content of pre-export
				notices
								(i)Notices for banned or
				severely restricted chemical substance or mixtureA notice under
				subparagraph (A)(ii) with respect to a chemical substance or mixture that is
				banned or severely restricted shall include for each export anticipated during
				that calendar year—
									(I)the name and address of
				the exporter;
									(II)the name and address of
				the appropriate designated national authority of the United States;
									(III)the name and address of
				the appropriate designated national authority of the importing foreign state,
				if available;
									(IV)the name and address of
				the importer;
									(V)the name of the chemical
				substance or mixture for which the notice is required;
									(VI)the expected date of
				export;
									(VII)information relating to
				the foreseen uses of the chemical substance or mixture, if known, in the
				importing foreign state;
									(VIII)information on
				precautionary measures, consistent with the ban or severe restriction
				applicable to the United States under the PIC Convention, to reduce exposure
				to, and emission of, the chemical substance or mixture;
									(IX)information relating to
				the concentration of the chemical substance or mixture; and
									(X)any other information that the
				Administrator determines, in a general order published in the Federal Register,
				is required by Annex V of the PIC Convention to be included in such a notice.
									(ii)Notices for chemical
				substances or mixtures listed on annex iii of the pic
				conventionA notice under subparagraph (A)(ii) with respect to a
				chemical substance or mixture listed on Annex III of the PIC Convention shall
				include for each export anticipated during that calendar year—
									(I)all of the information
				required to be included under clause (i);
									(II)any information relating
				to export conditions or restrictions identified by the Administrator in the
				notice issued under paragraph (4)(C) with respect to the chemical substance or
				mixture;
									(III)a general description
				of the manner in which the export complies with those conditions; and
									(IV)any other information
				that the Administrator determines by general order published in the Federal
				Register to be necessary for effective enforcement of the export conditions or
				restrictions applicable to the chemical substance or mixture.
									(iii)Notices for chemical
				substance or mixture the export of which is not prohibited under the pops
				conventionA notice submitted to the Administrator under
				subparagraph (A)(iii) shall include—
									(I)the name and address of
				the exporter;
									(II)the name and address of
				the importer;
									(III)a name of the POPs
				chemical substance or mixture;
									(IV)a general description of how the export is
				in accordance with the provisions related to export in section 503(f)(6) or
				(7); and
									(V)such other information as
				the Administrator determines by general order published in the Federal Register
				to be necessary for enforcement of the export-related obligations of the POPs
				Convention applicable to the United States for that chemical substance or
				mixture.
									(D)Pre-export notices
				accompanying each exportAn exporter shall ensure that a copy of
				the most recent applicable pre-export notice provided to the Administrator
				under this subsection accompanies each shipment for export and is available for
				inspection upon export for—
								(i)any chemical substance or
				mixture that the Administrator has identified under paragraph (4)(C) as being
				listed on Annex III of the PIC Convention; or
								(ii)any POPs chemical
				substance or mixture that is exported.
								(E)Retention of pre-export
				noticesAn exporter required to provide a notice under
				subparagraph (A) shall maintain a copy of the notice and other documents used
				to generate the notice and have it readily available for a period of no less
				than 3 years beginning on the date on which the notice is provided.
							(3)Labeling and document
				requirements
							(A)In
				generalIn the case of any chemical substance or mixture that is
				the subject of a notice issued under subparagraph (A) or (C) of paragraph (4)
				and that is manufactured, processed, or distributed in commerce, the chemical
				substance or mixture shall, as required by the PIC Convention—
								(i)bear labeling information
				relating to risks or hazards to human health or the environment; and
								(ii)be accompanied by
				shipping documents that include any relevant safety data sheets on the chemical
				substance or mixture.
								(B)Custom
				codesA chemical substance or mixture that is the subject of a
				notice issued under paragraph (4)(C) and that is distributed or sold for export
				shall be accompanied by shipping documents that bear, at a minimum, any
				appropriate harmonized system customs codes assigned by the World Customs
				Organization.
							(4)Notice requirements and
				exemption
							(A)Determination whether
				chemical substance or mixture is banned or severely restricted
								(i)In
				generalThe Administrator, with the concurrence of the Secretary
				of State, shall determine whether a chemical substance or mixture is banned or
				severely restricted within the United States (as those terms are defined by the
				PIC Convention).
								(ii)Notice of
				determinationsNotwithstanding any other provision of law, the
				Administrator shall issue to the Secretariat of the PIC Convention and the
				public a notice of each determination under clause (i) that includes—
									(I)in the case of a notice
				to the Secretariat of the PIC Convention, the information specified in Annex I
				to the PIC Convention; and
									(II)in the case of a notice
				to the public, at a minimum, a summary of that information.
									(B)Notice to foreign
				countries
								(i)In
				generalNotwithstanding any other provision of law, with respect
				to a chemical substance or mixture that is banned or severely restricted under
				paragraph (2)(A)(ii), the Administrator shall provide to the designated
				authority of the importing foreign state a copy of the preexport notice it
				determines represents the first export to the importing foreign state after a
				determination under subparagraph (A) that the chemical substance or mixture is
				banned or severely restricted and, thereafter, the preexport notice it
				determines represents the first export in each calendar year to the importing
				foreign state.
								(ii)Nonidentified
				designated national authorityIn a case in which a designated
				national authority has not been identified, the Administrator shall provide the
				notice of intent to export to any other appropriate official of the importing
				foreign state, as identified by the Administrator.
								(C)Notice to
				public
								(i)In
				generalThe Administrator, with the concurrence of the Secretary
				of State, shall issue a notice to inform the public of—
									(I)any chemical substance or
				mixture that is listed on Annex III to the PIC Convention and the conditions
				and restrictions applicable thereto; and
									(II)any condition or
				restriction of an importing foreign state that is applicable to the import, in
				accordance with the PIC Convention, of the chemical substance or mixture.
									(ii)TimingA
				notice required under clause (i) shall be issued not later than 90 days after,
				and any conditions or restrictions described in clause (i)(II) shall take
				effect not later than 180 days after, the date of receipt of a notice, from the
				Secretariat of the PIC Convention, that—
									(I)transmits import
				decisions of the parties to the PIC Convention; or
									(II)provides notice of the
				failure of the parties to provide import decisions.
									(iii)Treatment of
				conditions and restrictionsA condition or restriction identified
				by a notice required under clause (i) shall be considered to be an export
				condition or restriction for the purpose of paragraph (1).
								(D)Notice of
				exemptionThe Administrator may issue a notice exempting any
				chemical substance or mixture from the requirements of paragraphs (1) through
				(3), and subparagraph (B) of this paragraph, if the Administrator determines,
				with the concurrence of the Secretary of State, that the exemption would be
				consistent with the PIC Convention or the POPs Convention.
							(5)Consolidation of
				noticesWith respect to any pre-export notice requirement under
				this subsection, the Administrator shall allow any such requirement, and any
				pre-export notice requirement in other provisions of this Act, to be satisfied
				by a single notice.
						(6)Trace
				concentrationsThe Administrator shall allow the export of trace
				concentrations of otherwise restricted or banned chemicals without notification
				if the Administrator finds that the export of such concentrations without
				notification does not pose a significant threat to human health or the
				environment and is not inconsistent with the PIC Convention, the POPs
				Convention, and the LRTAP POPs
				Protocol.
						.
			6.Conforming
			 amendments
			(a)The table of contents in
			 section 1 of the Toxic Substances Control Act is amended by adding at the end
			 the following:
				
					
						Title V—Implementation of International
				Agreements 
						Sec. 501. Definitions.
						Sec. 502. Implementation of POPs Convention and
				LRTAP POPs Protocol.
						Sec. 503. Notice, information, rulemaking, and
				exemptions.
						Sec. 504. Amendments and
				consultation.
						Sec. 505. International cooperation and notice
				of meetings.
						Sec. 506. Effect of requirements.
						Sec. 507. Rules of
				construction.
					
					.
			(b)Section 11 of the Toxic
			 Substances Control Act (15 U.S.C. 2610) is amended in subsections (a) and (b)
			 by striking title IV each place it appears and inserting
			 title IV or title V.
			(c)Section 15 of the Toxic
			 Substances Control Act (15 U.S.C. 2614) is amended—
				(1)in paragraph (1), by
			 inserting or any requirement prescribed under title V or rule or order
			 promulgated or issued under title V after under title
			 II; and
				(2)in paragraph (2), by
			 inserting , or any requirement prescribed under title V or rule or order
			 promulgated or issued under title V after under section 5 or
			 7.
				(d)Section 17 of the Toxic
			 Substances Control Act (15 U.S.C. 2616) is amended—
				(1)in subsection
			 (a)(1)—
					(A)by striking subparagraph
			 (B) and inserting the following:
						
							(B)restrain any person from
				taking any action prohibited by section 5 or 6, or title IV or V (or a rule or
				order issued under any of those sections or
				titles);
							;
					(B)in subparagraphs (A) and
			 (C), by striking the comma at the end and inserting a semicolon; and
					(C)in subparagraph
			 (D)—
						(i)by striking title
			 IV manufactured and inserting title IV or V
			 manufactured; and
						(ii)by striking
			 section 5, 6, or title IV each place it appears and inserting
			 section 5 or 6, or title IV or V; and
						(2)in the first sentence of
			 subsection (b), by inserting or V after title
			 IV.
				(e)Section 18 of the Toxic
			 Substances Control Act (15 U.S.C. 2617) is amended—
				(1)by amending subsection
			 (a)(2)(B) to read as follows:
					
						(B)if—
							(i)the Administrator
				prescribes a rule or order under section 5 or 6 (other than a rule imposing a
				requirement described in subsection (a)(6) of section 6) which is applicable to
				a chemical substance or mixture, and which is designed to protect against a
				risk of injury to health or the environment associated with such substance or
				mixture; or
							(ii)the United States has consented to be bound
				under the POPs Convention or LRTAP POPs Protocol with respect to a POPs
				chemical substance or mixture or LRTAP POPs chemical substance or mixture (as
				defined in section 501),
							no
				State or political subdivision of a State may, after the effective date of such
				rule or order or consent, establish or continue in effect any requirement,
				which is applicable to such substance or mixture, or an article containing such
				substance or mixture, and which is designed to protect against a risk of injury
				to health or the environment associated with such substance or mixture that the
				rule, order, or consent is designed to protect against, unless such requirement
				is identical to the requirement prescribed by the Administrator, is adopted
				under the authority of the Clean Air Act or any other Federal law, or prohibits
				the use of such substance or mixture in such State or political subdivision
				(other than its use in the manufacture or processing of other substances or
				mixtures).;
				and
				(2)by adding at the end the
			 following new subsection:
					
						(c)SavingsNothing
				in this section shall be construed to authorize a State to act in a manner that
				causes the United States to be out of compliance with its obligations under the
				POPs Convention or LRTAP POPs Protocol. For purposes of this section, the terms
				POPs Convention and LRTAP POPs Protocol have the
				meaning given those terms in section
				501.
						.
				
	
		November 15, 2006
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
